Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a magnetic multilayer film for a magnetic memory element, which comprises a conductive layer that includes a heavy metal layer containing a 5d transition metal; and a first ferromagnetic layer that is adjacent to the conductive layer and contains a ferromagnetic layer having a reversible magnetization, wherein a film thickness of the conductive layer is 6 nm or more, and a crystal structure of the heavy metal layer is amorphous or B-phase (claim 1).
Additionally, prior arts fail to disclose that the heavy metal layer has a resistivity of the heavy metal layer is 100 uOcm or more (claim 2), and it is deposited by magnetron sputtering, with a partial pressure of an inert gas in a film forming process is 0.1 Pa or more (claim 14), and that a mean free path of a sputtered particle in a film forming process Is shorter than a distance between a target of sputtering and a substrate of the sputtering (claim 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827